Citation Nr: 0335292	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 713A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from August 1943 
to April 1946, and also served with the new Philippine Scouts 
from April 1946 to March 1949.  

This appeal arises from September 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's only service connected disabilities were 
residuals of a gunshot wound to the left thigh, rated 40 
percent.  

2.  The veteran died on March [redacted], 1998 due to coronary artery 
disease, ventricular hypertrophy, and isolated premature 
ventricular contractions without congestive heart failure.  

3.  There is no evidence the veteran had cardiovascular 
disease, to include coronary artery disease and ventricular 
hypertrophy, while on active duty or for many years 
thereafter, and there is no competent medical evidence which 
provides a link between the veteran's fatal heart disease 
with any incident of service.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 7109 (West 2002); 
38 C.F.R. § 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

In the instant case, the appellant filed her claims that are 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, the VA Office of General Counsel, after reviewing 
all of the relevant law and regulations, recently held that 
the regulatory provisions of 38 C.F.R. § 3.159 implementing 
the duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.
 
VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The RO informed the 
appellant of the provisions of the VCAA in a March 2002 
letter.  The RO specifically explained the evidence which was 
necessary to support her claim.  The appellant was also 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims 
in the October 2002 statement of the case.  

The appellant was notified and aware of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Quartuccio, supra.  In February 1999 the appellant 
identified for the RO medical records she believed to be 
relevant to her claim.  In March 1999 the RO sent letters to 
the medical providers requesting the veteran's records of 
treatment.  The RO informed the veteran it had requested the 
records in a March 1999 letter.  In April 1999 she replied 
and explained that medical records were not available from 
the Arcilla Medical Clinic since it had been closed and the 
physician had emigrated.  She submitted records and medical 
certificates from Dr. A and a statement from Dr. JAB.  Dr. 
JMA also responded and sent a medical certificate.  On the 
May 1993 sent to the RO by Dr. JMA a typed notation indicated 
that no other records were available.  In April 1999 the RO 
received records from Dr. B.  The appellant also submitted a 
statements in April 2002 from Dr. S and Dr. B.  In response 
to the RO's request for a statement from Dr. G who signed the 
veteran's death certificate the appellant in April 2002 
stated that her husband's attending physician at the time 
before his death was Dr. B, not Dr. G.  She also indicated 
she was going to Davo City to verify records and would send 
records from Dr. A.  In April 2003 the RO received a 
statement from Dr. A which listed the dates he treated the 
veteran and explained the nature of treatment given to the 
veteran.  The claims folder contains all of the evidence 
identified by the appellant.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this instance there 
are no findings in service which would provide a basis for a 
medical opinion relating the veteran's death to his period of 
service.  Requesting an opinion from a physician in this case 
would be asking him to speculate with no basis in the record 
to support his conclusions.  For that reason the Board has 
concluded there is no duty to request a medical opinion in 
this instance.  As to the claim for service connection for 
the cause of the veteran's death, for the aforementioned 
reasons, the Board finds that VA's duty to assist the 
appellant with development of her claim has been met and 
there is no indication that any further assistance is 
necessary.  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  However, 
aside from the fact that it has been several years since the 
veteran filed her appeal, during which time she has been 
advised and afforded numerous opportunities to submit 
evidence, it is clear that there is no additional evidence 
available that has not been obtained.  Thus, there has been 
no prejudice to the appellant that would warrant a remand, 
and her procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to her that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.


Factual Background.  The veteran's Personnel Record dated in 
August 1945 reveals examination of the cardiovascular system 
was normal and the veteran's blood pressure was measured as 
116 over 78.  The veteran's Affidavit of Philippine Army 
Service dated in February 1946 listed a gunshot wound and no 
other illnesses under the heading for wounds and illnesses in 
service.  Report of a Physical Examination conducted in April 
1946 stated evaluation of the cardiovascular system was 
normal and blood pressure was 130 over 73.  A March 1949 
Report of Physical Examination was checked N. S. A for the 
heart and vascular system.  The veteran's blood pressure was 
recorded as 100 over 64 in the seated position and 96 over 72 
after exercise.  

In October 1955 the veteran filed a claim for service 
connection for residuals of a gunshot wound and malaria.  A 
VA examination of the veteran was performed in January 1956.  
Examination of the cardiovascular system was negative.  His 
blood pressure was recorded as 140 over 100.  No diagnosis of 
disease of the cardiovascular system or heart was noted.  

In June 1956 the RO granted service connection for a gunshot 
wound of the left thigh and denied service connection for 
malaria.  A ten percent rating was assigned for residuals of 
a through and through gunshot wound of the left thigh.  
Subsequently, increased ratings for the veteran's residuals 
of gunshot wounds of the left thigh were granted and at the 
time of the veteran's death his only service connected 
disability, residuals of a gunshot wound to the left thigh, 
was rated as 40 percent disabling.  

A May 1964 VA examination report reveals the veteran's blood 
pressure was 110 over 70.  

Records of VA hospitalization for treatment of a left hip 
fracture and arthritis, in August and September 1965 revealed 
an electrocardiogram recorded abnormal tracings, regular 
sinus rhythm, normal axis/deviation vertical heart non-
specific T waves.  There was no diagnosis of any 
cardiovascular disorder.  

Private medical records from June 1967 contain a blood 
pressure reading of 124 over 80.  Examination of the 
circulatory system was normal.  

A VA examination report of July 1967 contains a blood 
pressure reading of 116 over 86.  

A June 1968 report of examination by a private physician 
noted the circulatory system was normal and the veteran's 
blood pressure was 122 over 80.  

In March 1998 the appellant notified VA of the veteran's 
death and submitted copies of a medical certificate and the 
Certificate of Death.  The medical certificate from Medical 
Mission Group Hospital and Health Services Cooperative of 
Tagum, dated in March 1998, reveals the veteran was admitted 
to the hospital on March 27, 1998 and expired on March [redacted], 
1998, in the emergency room from an acute myocardial 
infarction.  The diagnosis was coronary artery disease with 
left ventricular hypertrophy, and isolated premature 
ventricular contractions, not in congestive heart failure.  
The certificate was signed by Dr. B.  The certificate of 
death indicates the veteran died on March [redacted], 1998.  The 
place of death was the Medical Mission Group Hospital and 
Health Services Cooperative of Tagum.  The causes of death 
were listed as coronary artery disease, ventricular 
hypertrophy and isolated ventricular contractions, not in 
congestive heart failure.  The physician who signed the death 
certificate, Dr. G, indicated she had not attended the 
deceased.  No autopsy was performed.  

The appellant submitted a VA Form 21-4142 in February 1999.  
She listed four facilities where the veteran was treated from 
March 1964 to March 1998.  The only treatment listed as being 
for heart disease was in March 1998 by Dr. B.  The RO sent 
letters to each of the medical providers identified by the 
appellant and requested the veteran's treatment records.  The 
RO sent a letter to the appellant in March 1999 informing her 
they had requested the records she had identified.  

In April 1999 the veteran submitted records from Dr. A, dated 
in March 1964 and July 1970.  Those records related to 
treatment for fracture of the left hip.  The appellant 
indicated there were no other records from Dr. A available as 
his clinic had been closed and he had emigrated to the United 
States.  

The RO received records from Dr. B in April 1999.  Those 
records reveal that in May 1996 the veteran complained of 
chest pain.  May 1996 records note the veteran was 
hospitalized in 1995 for treatment of heart failure.  August 
1996 laboratory findings included an impression of premature 
ventricular contractions and lateral wall ischemia.  The 
records reveal Dr. B treated the veteran for heart disease 
from August 1996 to the date of the veteran's death.  

In April 2002 the appellant submitted a statement from Dr. S.  
Dr. S stated he began treating the veteran for chest pain in 
May 1996.  The veteran had reported having chest pain, 
dyspnea, palpitations and an irregular heart beat for several 
months.  

The appellant also submitted a statement from Dr. B.  Dr. B 
stated the veteran first consulted him in May 1996 and he had 
treated him until March 1998.  His diagnostic impression was 
the veteran had arteriosclerotic heart disease and left 
ventricular hypertrophy without congestive heart failure.  

The appellant then obtained and submitted a statement from 
Dr. A.  Dr. A first saw the veteran in October 1995 with 
complaints of chest pain of three months duration.  His 
diagnosis was coronary artery disease and chronic stable 
angina.  He had last seen the veteran in January 1996.  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
and cardiovascular disease (including hypertension), when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Analysis.  Service connection for the cause of the veteran's 
death requires that a service-connected disability have 
caused or contributed to the veteran's demise.  38 C.F.R. 
§ 3.312.  At the time of his death the veteran's only service 
connected disability was a gunshot wound of the left thigh.  

There is no evidence of record which indicates the veteran's 
residuals of a gunshot wound caused or contributed to the 
veteran's death.  The appellant has not asserted that the 
veteran's gunshot wound caused his death.  Even if such a 
contention was made, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board also considered whether there was any 
indication the veteran's service connected disability 
affected any vital organs.  In this instance the evidence 
indicates that the veteran's disability was of the nature 
contemplated in 38 C.F.R. § 3.312(c)(2) of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

The medical evidence clearly and unequivocally indicates the 
veteran's death was caused by heart disease.  The Board has 
considered whether his fatal cardiovascular disease had its 
origin in service or during the initial post service year.  
There is no evidence that the veteran had any disease of the 
cardiovascular system or heart during service or for many 
years thereafter.  It is not until 1995 that the veteran 
sought treatment for chest pain which lead to the diagnosis 
of cardiovascular disease.  The earliest abnormal 
electrocardiogram readings were found many years after 
service.  VA examinations and private examinations up to 1995 
do not contain any diagnosis of heart disease.  The Board is 
cognizant of the elevated blood pressure reading in January 
1956 of 140/100 but, aside from the fact that this was 
reported more than 6 years after service, there was no 
diagnosis of hypertension at that time or for many years 
thereafter.  Moreover, blood pressure readings before and 
after the isolated elevated reading were normal.   

There is no basis in the record for finding that the 
veteran's fatal heart disease, to include coronary artery 
disease and left ventricular hypertrophy with premature 
ventricular contractions, began during service or for many 
years thereafter.  There is no medical evidence that suggests 
the veteran's sole service-connected disorder, residuals of a 
gunshot wound of the left thigh, caused or aggravated his 
heart diseases.  As the disorders which caused the veteran's 
death are unrelated to service or to a service-connected 
disability, service connection for the cause of the veteran's 
death is not warranted.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



